The plaintiff from the covenant was entitled to two years’ rent for the houses and lot; the defendant had a right, by way of set off, to a credit for certain improvements and repairs, to ascertain which the defendant proves a parol contract made with the plaintiff, in which he acknowledged that he had been furnished with an account of the improvement and repairs, and by which they exceeded the rent about £17. The plaintiff then offered proof as to the improvements and repairs which had actually been made, the real value thereof, and the prices which they cost, in order to prove that the acknowledgment made was founded on a mistake. This was certainly legal and proper testimony, for, if an account of the improvements and repairs had been adjusted and signed by the parties, either would have had a right upon discovering an error to have it rectified; for instance, if in the account a charge had been omitted for any improvement or repair, or in the price thereof, the plaintiff would be bound to account for it; e converso, if a charge is inserted for an improvement or repair which was not made, or the price thereof had been erroneously extended in the account, surely by the same rule the plaintiff ought not to be bound for its amount. The inferior court, therefore, erred in rejecting the testimony offered by the plaintiff.
Therefore, it is considered by the court, that the judgment aforesaid be reversed, annulled, and set aside; that the cause be remanded to the Jefferson circuit court, with directions to admit the said testimonj1', the weight of which to be left with the jury, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.